Seevers, J.
The statute provides that whoever kills any human being with malice aforethought, either’ express or *694implied, is guilty of murder. Code, § 3848. The indictment must therefore charge that the killing was done with malice aforethought; but it is not essential that these identical words be used. It is sufficient if words of the same import are used; or, if from the language used in the indictment it clearly appears that malice aforethought is charged, or can without doubt be implied, the indictment is sufficient. It is clearly charged that the drugs were administered, and the act of thrusting the instrument into the’ body was maliciously done. Now, does the indictment charge that the acts were done with malice aforethought; that is to say, does it sufficiently appear that the defendant deliberated and thought before he did the act which caused the death? We think the indictment so charges. The drugs were administered, and the instrument thrust into the body of the deceased, with the specific intent to produce an abortion. This clearly implies previous thought and deliberation. Such an intent could not have been formed or have existed unless it had been contemplated and deliberated upon before the drugs were administered. The indictment in this case is not materially different from that in State v. Neeley, 20 Iowa, 108, which it was held was sufficient.
Affirmed.